Case MDL No. 2997 Document 72 Filed 03/31/21 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

SHANELY ZORRILLA,

individually and on behalf of all others similarly situated,

Plaintiff,
Vv.

HAIN CELESTIAL GROUP, INC.,

Defendant.

 

Case No, 21-cv-1062

WITHDRAWAL OF NOTICE
OF APPEARANCE

 

 

PLEASE TAKE NOTICE that the Notice of Appearance filed by GARY 8.

GRAIFMAN, KANTROWITZ, GOLDHAMER & GRAIFMAN, P.C., on March 18, 2021

(pldg. No. 18) is hereby WITHDRAWN.

Dated: March 31, 2021

KANTROWITZ, GQLDHAMER

 

 

 

135 Chestnut Ridge Road, Suite 200
Montvale, New Jersey 07645

Tel: (845) 356-2570

Fax: (845) 356-4335
ggraifman@kgglaw.com

Attorneys for Plaintiffs
Case MDL No. 2997 Document 72 Filed 03/31/21 Page 2 of 2

BEFORE THE UNITED STATES JUDICIAL PANEL
ON MULTIDISTRICT LITIGATION

 

In re: Baby Food Marketing, Sales Practices and
Products Liability Lit.

MDL No.: 2997

OF SERVIC

 

 

In compliance with Rule 4.1(a) of the Rules of Procedure for the United States Judicial

Panel on Multidistrict Litigation, I hereby certify that copies of the foregoing Withdrawal of Notice .

of Appearance of Gary 8. Graifman and Proof of Service were electronically served via ECF

below on March 31, 2021.

Respectfully Submitted,

   

Gary's. Graifman, Esq.
135 Chestnut Ridge Road
Montvale, NJ 07645

Tel: (201) 391-7000

Fax: (201) 307-0186
ggraifman@kgglaw.com
